January 20, 2010 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Florida Tax-Free Funds (the Trust) File No. 33-48783 Ladies and Gentlemen: Enclosed is the 28th Post-Effective Amendment to the Trusts Registration Statement on Form N-1A, affecting all share classes of the Series of the Trust. We are filing the Amendment pursuant to Rule 485(a)(1) under the Securities Act of 1933 (1) to implement the changes required by the new Form N-1A, and (2) to effect a number of non-material editorial changes. Pursuant to Rule 485(a)(1) under the Securities Act of 1933, we have designated an effective date of March 29, 2010. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485(b) filing that will include: (1) text addressing any SEC staff comments; and (2) updated financial statements for each series of the Trust. Pursuant to Rule 485(d)(2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) be declared effective. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 503-5804. Sincerely, Frances T. Han Associate Counsel The Vanguard Group, Inc. cc: Christian Sandoe, Esquire U.S. Securities & Exchange Commission
